Citation Nr: 1204156	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-41 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to a higher initial disability rating for lumbosacral strain, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a disability manifested by non-cardiac chest pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3.  Entitlement to service connection for a disability manifested by left shoulder spasm, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4.  Entitlement to service connection for residuals of cold injury of the fingers of both hands.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served for twenty years on active duty from June 1978 to June 1998.

These matters initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision of the RO that, in pertinent part, granted service connection for lumbosacral strain evaluated as 10 percent disabling effective March 14, 2003; and denied service connection for chest pain, left shoulder spasm, and bilateral finger stiffness.  The Veteran timely appealed each denial of service connection, and appealed for a higher initial disability rating.

In January 2006, the Veteran testified during a hearing before RO personnel.  

In December 2007, the Board remanded the matters for additional development.
In March 2010, the Veteran testified during a video conference hearing before the undersigned.  In April 2010, the Board again remanded the matters for additional development.  For each claim decided below, the Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The Court has recently held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Board notes that the Veteran continues to work, and has not alleged that his lumbosacral strain prevents him from obtaining or maintaining substantially gainful employment.  The matter is not raised by the record, and the Board finds it unnecessary to remand the matter for further action.

Consistent with the Veteran's assertions and the record, the Board has recharacterized the appeal as encompassing the issues on the title page.

The issues of increased disability ratings for patellar femoral syndrome of each knee and reopening a claim for service connection for tinnitus have been raised by the record (January 2006 hearing transcript), but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The issue of service connection for residuals of cold injury of the fingers of both hands is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  For the period from March 14, 2003, the Veteran's lumbosacral strain has been manifested by slight limitation of motion, painful motion, and occasional flare-ups without additional functional loss due to pain; moderate limitation of motion, forward flexion of the thoracolumbar spine limited to 60 degrees or less, moderate intervertebral disc syndrome, ankylosis, incapacitating episodes, and doctor-prescribed bed rest have not been demonstrated.

2.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.

3.  The Veteran has an undiagnosed illness, characterized by non-cardiac chest pain.

4.  Chronic disability exhibited by left shoulder spasm was not manifested during active service and is not currently manifested to a compensable degree.  


CONCLUSIONS OF LAW

1.  For the period from March 14, 2003, the criteria for an initial disability rating in excess of 10 percent for lumbosacral strain have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59; 38 C.F.R. § 4.71a, Diagnostic Codes 5292, 5293 (renumbered 5243), 5295 (2002); and 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5243 (2011).

2.  An undiagnosed illness, characterized by non-cardiac chest pain, was incurred in active service.  38 U.S.C.A. § 1110, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).

3.  Chronic disability manifested by left shoulder spasm, to include as a disability due to undiagnosed illness, was not incurred or aggravated in service.  38 U.S.C.A. § 1110, 1131, 1117 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.317 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through April 2003 and March 2006 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claims.

The Veteran's claim for a higher initial rating for lumbosacral strain arises from his disagreement with the initial evaluation assigned following the grant of service connection. Courts have held that once service connection is granted, the claim is substantiated; additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claims, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the March 2006 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because each the Veteran's claims decided on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or AMC has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claims decided on appeal, reports of which are of record and are adequate for rating purposes.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

The Board notes that this case had been remanded, in part, to obtain outpatient treatment records consisting of X-rays and treatment for both a left shoulder disability and lumbosacral strain.  However, records of the Veteran's treatment received at the Wright Patterson Air Force Base are unavailable.  The Veteran subsequent underwent another VA examination of his lumbosacral strain in May 2010, and the claims file includes December 2006 X-ray reports of both the Veteran's left shoulder and lumbar spine.  When viewed in context of the overall record, the evidence provides a sufficient picture of the severity of the Veteran's lumbosacral strain, and the nature and extent of a left shoulder disability to allow the Board to render a decision.  Consequently, the Board finds that there has been substantial compliance with the Board's prior remand. 

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claims.  38 U.S.C.A. § 5103A(a)(2).

II.  Higher Initial Disability Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

The Veteran's entire history is reviewed when making disability evaluations.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.1.  Where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 (2011), pertaining to functional impairment.  If feasible, these determinations are to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2011).

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent evaluation is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  He is also competent to report symptoms of lumbosacral strain.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  His statements have been consistent with the medical evidence of record, and are probative for resolving the matter on appeal.

Service connection has been established for lumbosacral strain.  The RO evaluated the Veteran's disability as 10 percent disabling initially under 38 C.F.R. § 4.71a, former Diagnostic Code 5295, pertaining to lumbosacral strain.  

Rating Criteria 

Under former Diagnostic Code 5295, a 10 percent evaluation for lumbosacral strain requires characteristic pain on motion.  A 20 percent rating is warranted for lumbosacral strain where there is muscle spasm on extreme forward bending and unilateral loss of lateral spine motion in a standing position.  A 40 percent evaluation requires severe lumbosacral strain manifested by listing of the whole spine to the opposite side, a positive Goldthwait's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space.  A 40 percent rating is also warranted if only some of these manifestations are present if there is also abnormal mobility on forced motion. 38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

Alternatively, the Veteran's disability may be evaluated under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, pertaining to limitation of motion; or under 38 C.F.R. § 4.71a, former Diagnostic Code 5293, pertaining to intervertebral disc syndrome.

Under former Diagnostic Code 5292, slight limitation of motion of the lumbar segment of the spine warrants a 10 percent evaluation.  Moderate limitation of motion of the lumbar segment of the spine warrants a 20 percent evaluation.  A 40 percent evaluation requires severe limitation of motion.  38 C.F.R. § 4.71a, Code 5292 (2002).

Under former Diagnostic Code 5293 (renumbered 5243), a noncompensable evaluation is warranted for intervertebral disc syndrome which is cured by surgery.  A 10 percent rating requires mild intervertebral disc syndrome.  A 20 percent evaluation is warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent evaluation requires severe intervertebral disc syndrome with recurring attacks with intermittent relief.  A 60 percent evaluation requires pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy (i.e., with characteristic pain and demonstrable muscle spasm and an absent ankle jerk or other neurological findings appropriate to the site of the diseased disc) and little intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

VA revised the criteria for evaluation of diseases and injuries of the spine, effective on September 26, 2003 (see 68 Fed. Reg. 51454-51456 (August 27, 2003)).  VA has a duty to adjudicate the claim under the former criteria during the entire appeal period, and to consider the revised criteria for the period beginning on the effective date of the new provisions.  DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); see also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).  
  
Currently, spinal disabilities are primarily evaluated under a general rating formula.  Under the formula, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine limited to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Higher evaluations are assigned for unfavorable ankylosis of the entire spine, or the entire thoracolumbar spine, which are not relevant to the Veteran's claim.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2011).  

Alternatively, under both the former (revisions to Diagnostic Code 5293 (renumbered 5243) (2002)) and revised criteria, intervertebral disc syndrome is evaluated (preoperatively or postoperatively) either on the basis of incapacitating episodes over the past 12 months, or under the general rating formula (which provides the criteria for rating orthopedic disability, and authorizes separate evaluations of its chronic orthopedic and neurologic manifestations), whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

A 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week, but less than two weeks, during the past 12 months.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A maximum, 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

The notes following Diagnostic Code 5243 define an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

"Chronic orthopedic and neurologic manifestations" means orthopedic and neurologic signs and symptoms resulting from intervertebral disc syndrome that are present constantly, or nearly so.

The notes following Diagnostic Code 5243 further provide that, when evaluating on the basis of chronic manifestations, VA should evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes; and evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurological diagnostic code or codes.

Where intervertebral disc syndrome is present in more than one spinal segment, and provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of chronic orthopedic and neurological manifestations or incapacitating episodes, whichever method results in a higher evaluation for that segment.

In general, the revised rating criteria take into account pain and other symptoms.  In the case of spine disabilities, pain is often the primary factor limiting motion and is almost always present when there is muscle spasm.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurological sections of the rating schedule.  Schedule for Rating Disabilities; The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003) (See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243). 

In evaluating the Veteran's disability, the Board will consider not only the criteria of the currently assigned diagnostic code, but also the criteria of other potentially applicable diagnostic codes.  At the outset, however, the Board notes that, in the absence of any evidence of a fractured vertebra (or residuals thereof), or ankylosis of the lumbar spine, consideration of former Diagnostic Codes 5285 or 5289 (renumbered 5235 to 5243) for diseases and injuries of the spine is unnecessary.  

Factual Background

The report of a September 2003 VA examination reflects that the Veteran presently had about 30 episodes yearly of rather severe low back pain, which lasted for a short period of time.  Each time, the Veteran reportedly was incapacitated for about one or two days, although he never missed any work because of back pain.  Medications have helped.  The Veteran did not report any radicular symptoms, and there is no evidence or history of any bowel or bladder difficulties.  The examiner noted a history of muscle spasm in the lumbar spine, and no history of any specific injury to the back.  X-rays revealed a normal lumbosacral spine, with no evidence of injury or degenerative changes on the lumbar spine.  The diagnosis was lumbar strain.  

During a June 2004 VA examination, the Veteran reported having sharp pains in his lower lumbar spine about once a week and lasting an average of 30 minutes in duration.  He reported the pain as mostly in the center of the lower lumbar spine.  His work involved lifting and pushing of linen carts, which flared up his pain.  Standing for long periods of time also increased his pain, as well as sudden movements.  He had no bowel or bladder symptoms, and there was no weakness of his lower extremities. The Veteran had no significant radicular symptoms.  He reported that the pain occasionally required him to stop what he was doing at work, but he had not missed work because of low back pain.  He reported occasional numbness in the lateral portion of his legs and feet, but this was very infrequent.

Examination in June 2004 revealed that the Veteran walked without any significant limp, and without significant limitation with straight line walking with regard to distance.  He did not use any assistive devices, and was able to do both toe and heel walk.  His lower lumbar spine was palpated; he did have some muscle spasm on the paraspinal musculature around the level of L4-L5.  The Veteran had some mild tenderness in the midline.  Range of motion was to 100 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the right and to the left; and to 35 degrees on rotation to the right and to the left.  There was no significant atrophy in his lower extremity muscles.  Muscle strength was 5/5, and straight leg raising was negative on both sides.  Deep tendon reflexes were 2+, and sensation was intact throughout his lower extremities and was equal and symmetric.

The June 2004 examiner commented that the Veteran appeared to have some intermittent difficulty with his lumbar spine, occurring approximately one time per week and appearing to be activity-related.  The Veteran had a moderate amount of disability for the short period of time that he had pain, which was about half-an-hour per episode.  X-rays did not reveal any significant degenerative changes.  The examiner found no signs or symptoms of radiculopathy, and opined that the Veteran mostly had muscle-related low back pain.

In January 2006, the Veteran testified that he continued to do a lot of physical work, and that he sometimes had to stop because of the back strain.  He testified that it went away after a little while, and he continued working.  He testified that, within the course of a day, it might happen twice.  The Veteran also testified that he was not under any treatment, and did not take any medication for his back.

The report of a December 2006 VA examination reflects normal symmetry of the lumbar spine without obvious leg length discrepancy.  The Veteran had a normal gait.  He had no exaggerated scoliosis, kyphosis, or lordosis.  There was tenderness to palpation in the region of the upper lumbar spine.  The Veteran did not exhibit spasms or guarding.  Range of motion of the lumbar spine was to 90 degrees on flexion, to 30 degrees on extension, to 30 degrees on bending to the left and to the right, and to 30 degrees on rotation to the left and to the right.  Motor strength of lower extremities was 5/5, and distal sensory examination appeared to be intact.  Straight leg raising was negative bilaterally, and no clonus was exhibited.  X-rays revealed degenerative changes in the lumbar spine involving the L5-S1 region.

In March 2010, the Veteran testified that his symptoms felt like a pulled muscle from the lower part of his back up towards the shoulder, and also affecting both legs.  He testified that he continued to do physical work, which involved a lot of straining.  He also testified that he missed work due to back pain a couple of times, and that he primarily took over-the-counter medications.

Following the Board's April 2010 remand, the Veteran underwent a VA examination in May 2010 for purposes of evaluating the severity of the Veteran's lumbosacral strain.  The examiner reviewed the claims file and noted the Veteran's medical history.  The examiner revealed that the Veteran's main complaint was occasional pain and stiffness in his low back.  The Veteran reported having no surgeries and no formal treatments.  He described his pain as sharpness with occasional throbbing pain located in the mid-line of his low back, just above his belt line.  The Veteran reported having symptoms approximately 1-to-2 times per month, which lasted anywhere from 10 minutes to 30 minutes and resolved with simple rest and time.  He denied any radiating pain.

Examination of the thoracolumbar spine in May 2010 revealed that the Veteran's overall spine alignment was normal; his gait was normal with equal limb lengths.  He had no excessive scoliosis, kyphosis, or lordosis.  The Veteran's back was nontender to palpation, both in the mid-line and the paraspinal musculature.  Range of motion of the thoracolumbar spine was well-preserved and to 90 degrees on flexion; to 30 degrees on extension; to 30 degrees on bending to the left and to the right; and to 30 degrees on rotation to the left and to the right.  Movement in each direction was without pain.  Motor strength was 5/5, and sensory examination was intact.  Repetitive motion testing revealed no increased pain, fatigue, weakness, lack of endurance, or uncoordination.  The assessment was mild degenerative disc disease of the thoracolumbar spine, and chronic mild strain.  The examiner indicated that the Veteran's pain did not significantly limit his functional ability during flare-ups or on repetitive use.  The Veteran had no neurological findings related to the service-connected disability.

Analysis

Here, since the effective date of the grant of service connection for lumbosacral strain, there has been no evidence of muscle spasm on extreme forward bending and unilateral loss of lateral spine motion, or of severe lumbosacral strain or abnormal mobility on forced motion, to warrant a disability rating in excess of 10 percent under former Diagnostic Code 5295.  Nor does the evidence suggest moderate intervertebral disc syndrome with recurring attacks with intermittent relief, to warrant a disability rating in excess of 10 percent under former Diagnostic Code 5293 (renumbered 5243).  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

The Board finds that the objective evidence, since the March 14, 2003 effective date, does not more nearly approximate the criteria for a 20 percent disability rating under 38 C.F.R. § 4.71a, former Diagnostic Code 5292, on the basis of limitation of motion and additional functional loss due to pain or flare-ups with painful motion.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  In this case, the Veteran has exhibited slight limitation of motion and has reported occasional flare-ups, but there is no reduced motion with repetitive use demonstrated on examination.  In fact, each examiner has found nearly normal ranges of flexion and extension.  The Veteran reportedly could walk without limitation and with a normal gait; and the objective evidence does not reflect a degree of functional impairment warranting a higher disability rating at any time.  The report of the most recent VA examination in May 2010 shows no more than mild degenerative disc disease.

Moreover, the Veteran's lumbosacral strain does not meet the criteria for a disability rating in excess of 10 percent under the General Rating Formula.  In this case, the evidence shows that the Veteran could flex his thoracolumbar spine beyond 60 degrees.  Painful motion and tenderness are noted, and so is muscle spasm on occasion; there is no ankylosis of the lumbar spine. The combined range of motion of the thoracolumbar spine is greater than 120 degrees.  There are no findings of scoliosis, reversed lordosis, or abnormal kyphosis.  His disability, thus, does not meet the criteria for an initial disability rating in excess of 10 percent under the General Rating Formula.  38 C.F.R. §§ 4.7, 4.21.

There is no record of doctor-prescribed bed rest.  The evidence, therefore, does not show incapacitating episodes as defined by VA regulation at any time.  Hence, there is no basis for a disability evaluation in excess of 10 percent for the Veteran's lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2011).

Thus, the weight of the evidence is against the grant of an initial disability rating in excess of 10 percent, based on orthopedic findings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2011).

In addition, although the Veteran has testified that his lumbosacral strain affects his legs at times, there is no objective evidence of any sensory deficits in the lower extremities.  Each examiner has found the Veteran's gait to be normal, and sensory and motor testing reveals no significant neurological deficits.  Therefore, the Board finds that separation evaluations for a neurologic manifestations in the lower extremities are not warranted. 

In reaching this conclusion, the Board considered evaluating his complaints of symptoms in his lower extremities under Diagnostic Code 8520 which is used to rate disabilities involving neuritis of the sciatic nerve.  38 C.F.R. § 4.124a.  Under that code, a 10 percent rating is assigned for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124(a), Diagnostic Code 8520 (2011).  

The Board recognizes that the Veteran is competent to describe symptomatology in his lower extremities. However, in determining the severity of any neurological abnormalities, the Board ultimately places more weight on the consistent findings of the competent health care specialists who conducted his VA examinations.  As noted, both VA examinations consistently showed normal neurological findings in the lower extremities.  Given the lack of objective evidence of neurological abnormalities, as well as the slight nature of subjective symptomatology described by the Veteran himself, the Board concludes that the preponderance of the competent and credible evidence does not show his service connected low back disability caused symptoms in the lower extremities consistent with at least "mild" incomplete paralysis of the sciatic nerve.  38 C.F.R. §§ 4.124a.  Therefore, the Board finds that a separate compensable ratings for adverse neurological symptomatology caused by the claimant's service connected low back disability are not warranted.

In short, a clear preponderance of the evidence is against an initial disability rating in excess of 10 percent at any time.  Again, the greater weight of evidence fails to show that his disability meets the criteria for a higher evaluation. 

Finally, an extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The Board finds that the schedular evaluation assigned for the Veteran's service-connected lumbosacral spine is adequate in this case.  Specifically, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected disability.  Therefore, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the assignment of a higher initial disability rating for the Veteran's lumbosacral strain.  The evidence also reflects that symptoms have remained relatively constant throughout the course of the appeal and, as such, staged ratings are not warranted.

III.  Service Connection

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Specific to Persian Gulf War service, service connection may be granted for objective indications of a chronic disability resulting from an illness or combination of illnesses manifested by one or more signs or symptoms, to include, but not limited to, signs or symptoms involving skin; muscle or joint pain; neurologic signs or symptoms; neuropsychologic signs or symptoms; sleep disturbances; gastrointestinal signs or symptoms; cardiovascular signs or symptoms; abnormal weight loss; or menstrual disorders.  The chronic disability must have become manifest either during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more disabling not later than December 31, 2016, and must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 76 Fed. Reg. 81,834 (Dec. 29, 2011) (interim final rule extending statutory period).  

Compensation shall not be paid under this section, however, if there is affirmative evidence that an undiagnosed illness was not incurred during active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War; or if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the Veteran's most recent departure from active duty in the Southwest Asia Theater of operations during the Persian Gulf War, and the onset of the illness; or if there is affirmative evidence that the illness is the result of the Veteran's own willful misconduct or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c).

A Persian Gulf Veteran is a Veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 U.S.C.A. § 1117(e); 38 C.F.R. § 3.317(d).  In this case, the Veteran's DD Form 214 shows service in Southwest Asia from December 1990 to April 1991; and receipt of the Southwest Asia Service Medal with Bronze Service Stars, and the Kuwait Liberation Medal issued by Saudi Arabia.  These medals generally indicate service in the area and time period referenced under 38 C.F.R. § 3.317.

The term "chronic disability" was changed to "qualifying chronic disability," and the definition of "qualifying chronic disability" was expanded to include (a) undiagnosed illness, (b) a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms, or (c) any diagnosed illness that the Secretary determines, in regulations, warrants a presumption of service connection.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2011)).

For the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic".  38 C.F.R. § 3.303 (2011).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); see also Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009) (non-precedential).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002).

Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

A.  Chest Pain

The Veteran contends that service connection for a disability manifested by non-cardiac chest pain is warranted. 

In January 2006, the Veteran testified that he had sought treatment for chest pain during active service, and was told that he had a heart murmur.  The Board notes that this is consistent with service treatment records, dated in January 1996, which includes chest X-rays that confirm the finding of heart murmur on physical examination that day.  He testified that he was not receiving current treatment for chest pain; and that periodically he felt a flutter in his chest, a slight bit of pain, and then it went away.  The Veteran also testified that, in Desert Storm, he pushed himself physically and did not seek medical treatment.

In March 2010, the Veteran testified that, just giving a rough estimate, he may have started feeling chest pain about a year or so after Desert Storm.  He also testified that he currently had chest pain about twice a week, and was not taken any heart-related medication.  He is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  

The Board finds the Veteran's lay testimony to be credible for purposes of establishing the onset of chest pain after his service in the Southwest Asia Theater of operations.  

During a December 2006 VA examination, the Veteran reported chest pain that developed while on active service.  The examiner indicated that the Veteran began having chest pain only on exertion in 1982 while on active service in Germany.  At that time he worked long hours and participated in an Iron Man contest.  The Veteran reported that, over the years, the pain had remained the same and occurred two or three times a week; it did not become more severe or accompanied by any other known condition.  The Veteran reported that he did not have rheumatic fever as a child, and had no prior trauma to the chest.  He reported no heart surgery, heart failure, rheumatic heart disease, no prior syncope, dizziness, or fainting.  There was no history of heart disease, diabetes, or hyperlipedema.  X-rays revealed an unremarkable chest.

On examination of heart sounds in December 2006, a slight click 2nd sound was noted.  The examiner opined that the Veteran currently experienced non-cardiac chest pain, with no evidence to support rheumatic heart disease or atherosclerotic cardiovascular disease as a cause of his chest pain.

Following the Board's April 2010 remand, the Veteran underwent a VA examination in May 2010 for purposes of determining the nature and etiology of the Veteran's chest pain.  At that time the Veteran reported that he first noted chest pain in active service in 1991 and that he did not seek medical treatment.  He reported that he never had an acute cardiac illness, and there was no history of any heart disease.

Examination of the Veteran's heart sounds in May 2010 revealed a regular sinus rhythm.  There was a grade 2/6 soft flowing systolic murmur heard throughout the chest.  There were no rubs and no thrills.  Testing revealed a negative study; there was no evidence for ischemia or myocardial scar.  Chest pain was not exhibited on examination, and no heart disease was found.  A treadmill protocol revealed a workload of 9.40 METS, and the reason for termination was target heart rate achieved, chest discomfort.  The examiner opined that the reason for chest pain was unknown and not related to any cardiac condition.
  
VA will not pay compensation under 38 C.F.R. § 3.317 for aggravation of disabilities resulting from pre-existing undiagnosed illnesses.  See 60 Fed. Reg. 6,660 (February 3, 1995).  In this case, however, despite one report of chest pain having first occurred in the 1980's, the Board concludes that there is no clear and unmistakable evidence that the Veteran's chest pain had pre-existed his active service in the Persian Gulf. 

Here, the Veteran exhibited current signs or symptoms of muscle or joint pain, which is an objective sign of undiagnosed illness under 38 C.F.R. § 3.317(b).  Again, he is competent to testify on the severity or frequency of his chest pain.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Both the December 2006 and May 2010 examiners noted that the Veteran's chest pain was not attributable to any cardiac disease.  Neither examiner attributed the Veteran's chest pain to any known diagnosis.  Under these circumstances, and affording the Veteran the benefit of the doubt, the Board finds that the Veteran's disability manifested by non-cardiac chest pain was intermittent, but resulted potentially in angina at workload greater than 7 METS but not greater than 10 METS, to a degree of 10 percent disabling.

The evidence does not show that the Veteran's chest pain was attributable to events after active service, or to willful misconduct.

Hence, the presumption of service connection applies, and the criteria for service connection are met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

B.  Left Shoulder Spasm

The Veteran contends that service connection for a disability manifested by left shoulder spasm is warranted. 

In January 2006, the Veteran testified that, he noticed years ago but could not say when, his left shoulder had been strained.  He testified that, when he raised his left shoulder up and rested his arm on a couch, a portion of the left shoulder would start shaking.  The Veteran also testified that he did not seek treatment in active service, and he had no current medical treatment for his left shoulder.

In March 2010, the Veteran testified that he strained his left shoulder in active service by lifting things heavier than one person could carry; and that he had multiple strains over the years in active service.  The Veteran testified that his current job required pushing and pulling and lifting items, and that sometimes his left shoulder prevented him from lifting over his head because it started shaking.  The Veteran also testified that he had not gotten any regular kind of treatment for his left shoulder over the past few years.  As noted above, he is competent to testify on factual matters of which he has first-hand knowledge.  Washington, 19 Vet. App. at 368.

Service treatment records do not reflect any findings or complaints of left shoulder spasm or left shoulder disability.

During a September 2003 VA examination, the Veteran reported no specific injury to the left shoulder; and reported recurrent muscle spasms in the anterior aspect of the shoulder.  This occurred with overhead activity, and was limited to doing less than 5 minutes of activity.  The Veteran reported pain before having the muscle spasms; the episodes were not as much painful as they were irritating.  

Examination of the left shoulder in September 2003 revealed full active range of motion.  The Veteran had normal sensation throughout the extremity and normal rotator cuff strength.  He had no crepitus in the joint or acromioclavicular joint tenderness; there was no impingement.  The Veteran denied having any muscle spasm on examination.  He had normal bilateral symmetrical deltoid strength.  X-rays revealed a small labral spur on the left shoulder, consistent with minimal degenerative changes that was likely of no clinical significance.  The diagnosis was left shoulder spasm.  The examiner noted that the Veteran had a history of muscle spasm, in the anterior aspect of the left shoulder with overhead activity; and that this was not reproduced upon today's examination.  The examiner opined that the Veteran had no disability from this spasm at the present time.

During a December 2006 VA examination, the Veteran reported that his main complaint was occasional spasm, which was somewhat aggravating.  The Veteran also reported that during this time, the left shoulder was somewhat weak.  He denied any pain in the left shoulder.  The Veteran reported no known injuries and no surgeries to his left shoulder, and that he had no specific treatment for his left shoulder ailment.  The Veteran reported that the discomfort began in 2000, and he described it as a shaking when lifting things; the shaking lasted until the Veteran lowered his arms, and occurred approximately two times a week.  There was no pain associated with his left shoulder.  

Examination of the left shoulder in December 2006 revealed a normal alignment without obvious deformity.  There was no tenderness to palpation over the acromioclavicular joint, biceps tendon, or anterior region of the shoulder.  Range of motion of the left shoulder was to 180 degrees on flexion and abduction, and to 90 degrees on external and internal rotation.  The Veteran exhibited no impingement, nor did he have a painful arc test.  He had a normal belly test.  His left shoulder examination appeared to be completely within normal limits.  X-rays revealed an unremarkable left shoulder.  The diagnosis was intermittent left shoulder muscle spasm.

Muscle pain and joint pain are objective signs of undiagnosed illness or a chronic multisymptom illness.  38 C.F.R. § 3.317(b).  

Here, the Veteran has complained of left shoulder spasm.  To the extent that he is claiming that he has experienced left shoulder spasm, he is both competent and credible.  However, the complaints of left shoulder spasm have not been associated with limitation of function or other objective signs or symptoms that are compensably disabling.  For instance, the Veteran complained of left shoulder spasm at each VA examination, but evaluation revealed no objective abnormality or current disability.  

In short, the Veteran's left shoulder spasm has not been accompanied by evidence of limitation of function of the left shoulder to a compensable degree exhibited by the Veteran or noted on examination.  While the Veteran is credible in his descriptions of left shoulder spasm, he has not exhibited symptomatology of a compensable nature that would warrant a finding of undiagnosed illness.

Moreover, as for service connection on a direct basis, both examinations weigh against a finding that a current left shoulder disability is related to disease or injury in active service.  In fact, the September 2003 examiner opined that the Veteran had no disability from left shoulder spasm.  The Board finds the September 2003 opinion is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the September 2003 opinion is afforded significant probative value.  

The Board finds a clear preponderance of the evidence is against a finding that the Veteran currently has a left shoulder disability.  Therefore, there is no basis for a grant of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  Here, the evidence weighs in favor of the conclusions made by the VA examiner in September 2003, and the Veteran is not shown to have the medical expertise to diagnose a left shoulder disability.

For the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for a disability manifested by left shoulder spasm either on a direct basis or as due to an undiagnosed illness.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

An initial disability rating in excess of 10 percent for lumbosacral strain is denied.

Service connection for an undiagnosed illness exhibited by non-cardiac chest pain is granted.

Service connection for a disability manifested by left shoulder spasm is denied.


REMAND

VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).
        
The Veteran has reported suffering from cold exposure during harsh weather conditions while serving in Germany for several years.  He contends that his assignment as a communications specialist placed him in the field, often in situations of extreme cold; and that moving equipment around led to exposure of his hands to the cold, and resulted in current cold intolerance symptoms.  The Veteran testified that he spent a lot of time out in the woods primarily during his second tour in Germany with the 1st Armored Division, and that he did not seek medical treatment.  He described having pain in the joints of all his fingers on both hands, and that at times he could barely use his hands.  The Veteran also testified that when it now became a bit cold outside, his fingers and joints of both hands hurt.  

His service treatment records show no treatment for cold exposure of fingers and hands.  The Veteran's Form DD214 reflects overseas service in Germany and his primary speciality as a Mobile Subscriber Equipment Transmission System Operator.

During a September 2003 VA examination, the Veteran complained of bilateral hand pain, which was most pronounced in winter months.  He complained mostly of stiffening and aching in the joints when it bothered him, although not today.  Examination revealed intact sensation to light tough, symmetrical strength, palpable radial pulses and brisk capillary refills, and full range of motion of all joints of both hands.  The diagnosis was bilateral finger stiffness.  The examiner found no objective evidence of any difficulties or abnormalities about the hands, and suggested that the Veteran's history was somewhat consistent with cold intolerance, which was not evident today.  X-rays were essentially normal, and the examiner opined that it was less likely or not that the Veteran's bilateral hand complaints are related to his time in service.

The report of a December 2006 VA examination reflects the Veteran's complaints that the discomfort in both his hands occurred whenever it was cold or damp, and approximately 5-to-10 times per month in winter months.  Examination of both hands was within normal limits.  X-rays revealed unremarkable bilateral hands.  The diagnosis was intermittent bilateral hand and finger stiffness, likely secondary to mild degenerative arthritis of the fingers.

VA recognizes numerous conditions as the chronic effects of cold exposure as set out in Veterans Benefits Administration Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E, paragraph 21, which provides that injury due to exposure to extremely cold temperatures causes structural and functional disturbances of small blood vessels; cells; nerves; skin; and bone; and that the physical effects of exposure may be acute or chronic, with immediate or latent manifestations.  

Veterans with a history of cold injury may experience chronic effects, including chronic fungal infection of the feet; disturbances of nail growth; hyperhidrosis; chronic pain of the causalgia type; abnormal skin color or thickness; cold sensitization; joint pain or stiffness; Raynaud's phenomenon; weakness of hands or feet; night pain; weak or fallen arches; edema; numbness; paresthesias; breakdown or ulceration of cold injury scars; and vascular insufficiency, indicated by edema, shiny, atrophic skin, or hair loss.  VA also recognizes that the chronic effects of exposure to cold include an increased risk of developing conditions such as:  Peripheral neuropathy; squamous cell carcinoma of the skin, at the site of the scar from a cold injury; and arthritis or other bone abnormalities, such as osteoporosis, or subarticular punched-out lesions.  Id.  

Here, the lack of contemporaneous medical evidence is not an absolute bar to the Veteran's ability to prove his claim of entitlement for disability benefits.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006) (Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).

Under these circumstances, an examination is needed to determine whether the Veteran has current residuals of cold injury of the fingers of both hands that either had their onset during service or are related to his active service-to specifically include in-service injury from cold exposure during harsh weather conditions in Germany as alleged.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4) (2011).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA cold injury protocol examination to identify all current disability underlying the Veteran's current complaints of joint pain and stiffness of hands and fingers; and to determine whether it is at least as likely as not (50 percent probability or more) that any such disability either had its onset in service, or is otherwise related to service-to specifically include in-service injury from cold exposure during harsh weather conditions in Germany, as reported by the Veteran.  

The examiner should provide a rationale for the opinions.  The examiner should consider whether any symptoms are more likely to be attributable to a factor other than cold injury.  In offering these assessments, the examiner should comment on the provisions of Veterans Benefits Administration Manual M21-1MR, part III, Subpart iv, Chapter 4, Section E, paragraph 21, which are reproduced above.

The Veteran's claims file, to include a complete copy of this REMAND, must be provided to the examiner designated to examine the Veteran, and the examination report should note review of the file.

2.  After ensuring that the requested actions are completed, re-adjudicate the claim on appeal.  If the benefits sought are not fully granted, furnish a supplemental statement of the case (SSOC) and then return the claims file to the Board, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO or AMC; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


